DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3 are pending.
Claims 1-3 are allowed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 3, 2021 was considered by the examiner.

Response to Arguments
Claim Rejections - 35 USC § 103
Applicant’s arguments, see paragraph 3 on page 3 and paragraph 4 on page 4 to paragraph 1 on page 5, filed September 16, 2021, with respect to the rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Luo et al. (CN 102659650) in view of Hasselbach et al. (US 7,655,072 B2) have been fully considered and are persuasive.  The rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Luo et al. (CN 102659650) in view of Hasselbach et al. (US 7,655,072 B2) has been withdrawn. 
Applicant’s arguments, see paragraph 3 on page 3 to paragraph 1 on page 5, filed September 16, 2021, with respect to the rejection of claims 2-3 under 35 U.S.C. 103 as being unpatentable over Luo et al. (CN 102659650) as applied to claim 1 above, and further in view of Yamashiro et al. (US 2014/0155652 A1) and Hasselbach et al. (US 7,655,072 B2) have been fully considered and are persuasive.  The rejection of claims 2-3 under 35 U.S.C. 103 as being unpatentable over Luo et al. (CN 102659650) as applied to claim 1 above, and further in view of Yamashiro et al. (US 2014/0155652 A1)  and Hasselbach et al. (US 7,655,072 B2) has been withdrawn. 

Allowable Subject Matter
Claims 1-3 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639.  The examiner can normally be reached on M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROSALYND A KEYS/           Primary Examiner, Art Unit 1699